NO.    91-456

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1992


IN THE MATTER OF THE ESTATE OF
NORMAN S. GREEN, DECEASED.



APPEAL FROM:     District Court of the Fourth Judicial District,
                 In and for the County of Missoula,
                 The Honorable Ed McLean, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                 Mark W. Mattioli; Poore, Roth         &   Robinson, Butte,
                 Montana
          For Respondent:
                 Richard Volinkaty, Missoula, Montana


                            Submitted on Briefs:           February 20, 1992
                                            Decided:       March 19, 1992
Filed:   klWR a 9 5992


                             I
                                  Clerk
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     This is an appeal by the Estate of Norman S. Green from the
May 8, 1991 order of the ~istrictCourt for the Fourth Judicial
District, iss sou la County.   In that order, the court appointed the
Public Administrator for ~iSS0ula County to serve as Personal
Representative of the Estate for the purpose of accepting service
of the summons and complaint in a medical malpractice action filed
by Patricia Freese.   We affirm.
     The issue is whether the District Court erred in failing to
give notice to interested persons of the hearing on the petition
for appointment of a personal representative.
     Norman S. Green, M.D., died on November 25, 1981. Jann Green
was appointed as Personal Representative of the Estate.     On March
12, 1987, she filed her sworn statement to close the Estate, which
was then closed on January 26, 1988.
     On May 18, 1988, Patricia Freese filed a medical malpractice
action against, among other defendants, Norman S. Green and his
Estate.   When she was unable to locate Jann Green, the former
personal representative, she filed a petition for appointment of
the Missoula County Public Administrator as personal representative
to accept service on behalf of the Estate.
     The petition asked that the court order that notice be mailed
to the insurance carrier for the deceased, the attorneys for the
estate of the deceased, the last known addresses of the distribu-
tees of the Estate, and the Public Administrator.        The District
Court ordered that notice be "served by ordinary first-class mail

upon those persons specified in the Petition at least fourteen (14)
days prior to the time set for hearing."     The court's order also
provided that
     any lack of Notice as stated herein shall not affect this
     Court's appointment of a Special Administrator for the
     purposes set forth in the Petition at the time set for
     hearing should the Court determine such appointment
     necessary and appropriate.
     Counsel for Green's insurer, Aetna Insurance Company, was
present at the May 8, 1991 hearing for the limited purpose of
contesting jurisdiction.    At the conclusion of the hearing, the
court appointed as personal representative the Public Administrator
for Missoula County.
     The position of the Estate is that because the address of the
former personal representative was unknown, notice of the hearing
on appointment of a new personal representative should have been
published, under 5 72-1-301(1) (c), MCA.    However, 5 72-1-301(2),
MCA, provides that, for good cause shown, the court may provide for
a different method or time of giving notice for any hearing.
     Here, the exposure of the Estate is limited to its available
insurance, pursuant to 5 72-3-803 (1) and (3) , MCA.   The insurer was
served with notice, appeared at the hearing, and did not propose
any other person to be appointed as personal representative for the
purpose of service of the complaint.
       Under the circumstances of this case, there is no apparent
purpose for requiring publication of notice of the hearing on
appointment of a new personal representative other than harassment
and delay.    We hold that the District Court did not err in the
manner in which it directed that notice be given or in appointing
the    Public Administrator   as   personal   representative at    the
conclusion of the hearing.    Affirmed.
       Pursuant to Section I, Paragraph   3(c),   Montana Supreme Court
1988   Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.




                                            Chief Justice

We concur:
                                         March 19, 1992

                                  CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


Mark W. MattioIi
Poore, Roth & Robinson
1341 Harrison Ave.
Butte, MT 59701

Richard Volinkaty
Attorney at Law
P.O. Box 8272
Missoula, MT 59807

                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STATE OF MONTANA